Citation Nr: 1524672	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-02 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left shoulder disorder.

(The issue of entitlement to payment or reimbursement of medical care expenses incurred on April 5, 2013, at St. Luke's Hospital is the subject of a separate decision being issued concurrently.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother

ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to February 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for a left shoulder disorder is addressed in the Remand portion of the decision below.


FINDING OF FACT

The Veteran's current right knee disorder, diagnosed as degenerative joint disease, cannot be reasonably disassociated from his active duty service.  


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder, diagnosed as degenerative joint disease, have been met.  38 U.S.C.A. §§ 1110, 1154(b); (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran served on active duty in the Army from October 2001 to February 2009.  His report of separation, Form DD 214, listed his primary specialty as combat engineer.  It also indicated that he had served in Iraq from April 2003 to March 2004 and from January 2006 to February 2007, and was awarded a Combat Action Badge and a Purple Heart.

The Veteran's enlistment examination, performed in August 2001, noted a three-inch scar over his right knee.  A February 2003 inservice treatment report noted the Veteran's complaints of pain in both knees for the past two days.  Physical examination revealed an antalgic gait, mild.  The report concluded with an assessment of knee strain.  In July 2004, the Veteran underwent anterior cruciate ligament (ACL) and hamstring tendon reconstruction of the left knee.  A November 2008 separation examination listed the Veteran's lower extremities as normal.  It also noted that he had scars on his left knee, lower left leg, and right knee.

Post service treatment reports, beginning in July 2010, noted the Veteran's complaints of right knee pain.  An October 2011 VA treatment report noted the Veteran's complaints of bilateral knee pain since his military service.  The report also noted that he has been wearing unloader braces on both knees for about two years.  Physical examination of the right knee revealed tenderness along the median and lateral joint lines.  X-ray examination of the knees revealed mild tricompartmental osteoarthritic changes and lateral patella tilt, bilaterally.  The report concluded with an assessment of degenerative joint disease and patellofemoral pain in both knees.

In March 2011, the Veteran filed his present claim seeking service connection for a right knee disorder.  He attributes this disorder to an incident in which the vehicle he was travelling was struck by a rocket-propelled grenade.  Alternatively, the Veteran contends that he developed a right knee disorder secondary to additional strain placed on the right knee due to his service-connected status-post anterior cruciate ligament (ACL) reconstruction, left knee.

At his February 2015 hearing before the Board, the Veteran testified that since he underwent ACL surgery on his left knee in July 2004, he had put more weight on his right knee to compensate for it.  He also reported treatment for right knee pain and swelling during his second deployment to Iraq, and was told the cartilage in his right knee was loose.  He indicated that he was already on light duty for his left knee injury at the time, and that medications for his left knee and right shoulder helped with his right knee pain.  The Veteran also reported receiving treatment from VA medical centers soon after his discharge from the service, including treatment from VA physicians, C.C., M.D. and H.S., M.D.
 
In February 2015, the Veteran submitted a statement indicating that he injured his right knee when the vehicle he was travelling in was struck by an improvised explosive device (IED) explosion causing it to rollover.  He indicated that he was treated for this injury in a makeshift medical area.  He also referenced a photograph, included in the record, which purports to show him receiving treatment for his right lower extremity, including a scar on the upper portion of his right calf.

In support of his claim, the Veteran submitted a February 2015 medical opinion letter from VA examiner H.S., M.D.  In the letter, Dr. S. opined, based upon a review of the record, that the Veteran's bilateral knee osteoarthritis was caused by or a result of his military service.  The Veteran also submitted an April 2015 medical opinion letter from VA examiner C.C., M.D.  In the letter, Dr. C. indicated that he had reviewed the Veteran's service and post service treatment records.  Dr. C. then opined that the Veteran's advanced degenerative joint disease of both knees were a direct result of injuries to the knees he sustained during his military service.

In contrast to these opinions, a VA examiner in January 2015 opined that it was "less likely than not" that the Veteran's current right knee disorder, diagnosed as degenerative arthritis, was related to his military service.  In support of this opinion, the VA examiner noted that the Veteran's service treatment records failed to reveal evidence of a claimed right knee condition in active duty; and that mild right knee arthritis first showed up on x-ray examination of the right knee in October 2011.  The VA examiner also indicated that it was unknown what other incidents or activities may have occurred in the years after the Veteran's separation from military service.

After reviewing the evidence of record, the Board concludes that the Veteran's current right knee disorder, diagnosed as degenerative joint disease, cannot be reasonably disassociated from his active duty service.  The evidence supports the finding that the Veteran engaged in combat.  His service personnel records document his involvement in combat while serving in Iraq, as evidenced by his receipt of a Purple Heart and Combat Action Badge.  Based on this evidence, the Board finds that the Veteran engaged in combat with the enemy during service.  With respect to veterans who served in combat, 

[VA] shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.

38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2014).

After a review of all the evidence, the Board finds the testimony and statements provided by the Veteran, concerning his inservice injury to his right knee to be competent and credible evidence in support of his claim.  38 U.S.C.A. § 1154(b); see Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (noting that the appellant is competent to testify regarding symptoms capable of lay observation); see also Smith v. Derwinski, 1 Vet. App. 235 (1990) (finding that determination of credibility is a function of the Board).  

The Board also finds medical opinions submitted in this matter are in equipoise.  In making this determination, the Board points out that supporting rationale for VA examiner failed to accept the Veteran's contentions concerning his inservice injury to the right knee.  38 U.S.C.A. § 1154(b).

Accordingly, resolving all doubt in favor of the Veteran, service connection for a right knee disorder, diagnosed as degenerative joint disease, is warranted.


ORDER

Service connection for a right knee disorder, diagnosed as degenerative joint disease, is granted.


REMAND

The Veteran is seeking service connection for a left shoulder disorder.  He attributes this disorder to his military service.  Alternatively, he claims that this disorder was caused or permanently aggravated by his service-connected disabilities.  Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In January 2015, the Veteran underwent a VA examination for shoulder and arm disorders.  The examination report listed a diagnosis of left shoulder posterior labral tear with acromioclavicular joint arthritis.  Based upon a review of the record and examination of the Veteran, the VA examiner opined that it was "less likely as not" that the Veteran's left shoulder was incurred during his military service, or secondary to his service-connected neck disorder.  In support of this opinion, the VA examiner indicated that the Veteran's service treatment records failed to reveal any evidence of the claimed left shoulder disorder during the Veteran's active duty service.

The Board finds this opinion to be inadequate as the rationale provided for the opinion is factually inaccurate, and the opinion provided fails to address whether the Veteran's left shoulder disorder was permanently aggravated by his service-connected right shoulder disorder.

The Veteran served on active duty in the Army from October 2001 to February 2009.  His report of separation, Form DD 214, listed his primary specialty as combat engineer.  It also indicated that he had served in Iraq from April 2003 to March 2004 and from January 2006 to February 2007, and was awarded a Combat Action Badge and a Purple Heart.

During his February 2015 hearing before the Board, the Veteran testified that he incurred throughout his neck, lumbar spine, and upper extremities when a vehicle he was travelling was struck by an IED explosion causing it to rollover.  He also reported having been injured when his vehicle was struck by a rocket propelled grenade.  The Veteran indicated that he heard his left shoulder pop during his second deployment to Iraq, and that he was told by a medic that it looked like he had a split rotator cuff on the left shoulder.  He also testified that injuries to his right shoulder caused him to over compensate with his left shoulder, which eventually injured it as well.

As noted above, the Veteran is shown to have engaged in combat.  Therefore, the Veteran's statements of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service, are sufficient proof of service connection, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Moreover, the Veteran's November 2008 separation examination noted the Veteran's complaints of pain in both shoulders from an IED blast.  

Under these circumstances, the RO must obtain the Veteran's updated treatment records, and a new examination to obtain medical opinions must be provided.  38 C.F.R. § 3.159(c)(4)(i); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include all VA and non-VA medical care providers who have treated him for his left shoulder during the course of this appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completion of the foregoing, the Veteran must be afforded the appropriate examination to determine whether any previously or currently diagnosed left shoulder disorder is related to his military service.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's competent and credible statements, the examiner must opine whether any previously or currently diagnosed left shoulder disorder was caused or aggravated during the Veteran's military service; and if not, the examiner must indicate whether it was caused or permanently aggravated, to any degree, by any of his service-connected disabilities, with specific consideration given to his service-connected status post shrapnel injury, right shoulder; cervical strain; and lumbar strain.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If a benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


